Citation Nr: 1806589	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  15-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as a depressive disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for a headache disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.
REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and October 2014 rating decisions of the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) in Philadelphia, Pennsylvania.  

With respect to the Veteran's psychiatric disability claim, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the Court of Appeals for Veterans Claims clarified how the Board should analyze claims for posttraumatic stress disorder (PTSD) and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim cannot "be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for any acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a headache disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, sleep apnea, and cervical spine disability were not shown in service.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's acquired psychiatric disability, sleep apnea, or cervical spine disability and his active service. 

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War and he was not otherwise exposed to herbicides in service. 

3.  Diabetes mellitus, type 2 and peripheral neuropathy of the lower extremities did not manifest in service or within one year of service separation, and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, claimed as a depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  Diabetes mellitus, type II, was not incurred in or aggravated by active duty service, to include as due to herbicide exposure, nor may the disorder be presumed to have been incurred in service.  38 U.S.C. §§ 1112, 1113, 1116, 1131, 1132, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1112,1113, 1131, 1132, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The record reflects that the Veteran received 38 U.S.C. § 5103(a)-compliant notice in connection with his claims.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service treatment records. 

With respect to his service connection claims for an acquired psychiatric disability, sleep apnea, a cervical spine disability, diabetes mellitus, and peripheral neuropathy of the lower extremities, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that a remand to obtain such examinations and opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.

Here, the only evidence of a current acquired psychiatric disability, sleep apnea, a cervical spine disability, diabetes mellitus, and peripheral neuropathy of the lower extremities related to service is the Veteran's own conclusory, generalized, and vague lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that these claimed disabilities should be service connected, the fact remains that he has not provided any support for his claims.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to any of these issues. As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including diabetes mellitus and other organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Acquired Psychiatric Disability, Sleep Apnea, and Cervical Spine Disability

The Veteran asserts that he has an acquired psychiatric disability, sleep apnea, and a cervical spine disability related to service.  

As an initial matter, the Board notes that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to an acquired psychiatric disability, sleep apnea or his cervical spine.  Next, and more importantly, post-service evidence does not reflect complaints of problems associated with an acquired psychiatric disability until 2013.  VA treatment records do not reflect a diagnosis of sleep apnea, but do reflect that the Veteran was using a CPAP machine as early as 2014.  VA treatment records additionally reflect that the Veteran suffered a broken neck in a motor vehicle accident around 1998-1999.  A July 2014 MRI reflects degenerative disc disease of the cervical spine.  Such tends to negate a finding for service connection based on direct service incurrence.  The evidence clearly shows that the Veteran's acquired psychiatric disability, sleep apnea and cervical spine disability did not develop until many years following separation from service. 

The Board has also considered the Veteran's statements regarding continuity of symptoms since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  As the Veteran's acquired psychiatric disability (depressive disorder), sleep apnea and cervical spine disability (degenerative disc disease) are not listed under § 3.309(a), entitlement to service connection based on a theory of continuity of symptomatology is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. 

The service and post-service evidence provide particularly negative evidence against these claims.  The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his acquired psychiatric disability, sleep apnea, or cervical spine disability.  Although the Board recognizes that the Veteran is competent to report persistent sadness, difficulties sleeping, or neck pain, the evidence in this case clearly demonstrates that his acquired psychiatric disability, sleep apnea, and cervical spine disability developed many years following separation from service.  There is simply nothing in the record to support a finding that his acquired psychiatric disability, sleep apnea or cervical spine disability began in or is otherwise in any way related to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for an acquired psychiatric disability, sleep apnea, and a cervical spine disability, and there is no doubt to be otherwise resolved.  As such, the appeal as to these issues is denied.

Diabetes Mellitus and Peripheral Neuropathy of the Lower Extremities

The Board will initially discuss whether the Veteran's diabetes mellitus is related to in-service herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2017).

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  While a Compensation and Pension Bulletin, last edited on January 2, 2018, lists the naval ship of USS Newport News as operating temporarily on Vietnam's inland waterways in 1968, the Veteran was stationed aboard this ship in 1960 and 1961, outside of the relevant timeframe.  The Veteran has provided no support that he was exposed to herbicides in service. 

Based on these findings, the Veteran did not have "service in the Republic of Vietnam" during the specified time period in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Herbicide exposure is not conceded, and presumptive service connection due to herbicide exposure is not warranted. 

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1131, 1133 (2012); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's treatment records do not reflect a diagnosis of or treatment for a neurological disorder or diabetes mellitus listed under 38 C.F.R. § 3.309(a) for many years following separation from service.  Thus, this presumption is not available to the Veteran.  Id.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service, as will be discussed below.

Service treatment records do not reflect treatment for diabetes mellitus or peripheral neuropathy of the lower extremities.  A May 1963 separation examination reflected a normal clinical evaluation of his lower extremities.  A sugar laboratory finding was negative. 

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with diabetes around 2013 and neuropathy around 2014.  Such tends to negate a finding for service connection based on direct service incurrence.  

In that connection, the Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Notably, the Veteran's records do not reflect problems related to his diabetes mellitus or neuropathy of the lower extremities for decades following separation from service.   

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for many years after service.  This long period without problems weighs against the claims.

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing claims for his diabetes mellitus or peripheral neuropathy of the lower extremities for decades following separation from service.  The Board finds this set of facts provides evidence against his claims.  The value of the Veteran's assertions is additionally diminished, given that there is clinical evidence indicating that his blood sugar and lower extremities were normal at the time he left service.  

Accordingly, the Board finds that the Veteran's statements asserting continuity of symptomatology of his diabetes mellitus and peripheral neuropathy of the lower extremities since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board also finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus or peripheral neuropathy of the lower extremities to service, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.  The evidence does not otherwise indicate that the problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has also considered the Veteran's statements asserting a nexus between his diabetes mellitus or peripheral neuropathy of the lower extremities and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of diabetes mellitus or peripheral neuropathy of the lower extremities.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Diabetes mellitus and peripheral neuropathy are complex disease processes because of their multiple possible etiologies and the necessity of specialized testing for diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's diabetes mellitus and peripheral neuropathy of the lower extremities includes medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for an acquired psychiatric disability, claimed as a depressive disorder, is denied

Service connection for sleep apnea is denied.

Service connection for a cervical spine disability is denied. 

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a headache disability, bilateral hearing loss disability, and tinnitus.

Service treatment records are silent as to any complaints of, or treatment for, a hearing loss or tinnitus.  A February 1962 service treatment record noted complaints by the Veteran of headaches.  The Veteran asserts that his hearing issues are related to military noise exposure.  See March 2013 VA treatment record located in Virtual VA claims file.  The Veteran continues to assert that he suffers from a headache disability. 

The Veteran has not yet been provided with VA examinations concerning his claimed headache disability, hearing loss or tinnitus.  The Board finds that VA compensation examinations and medical opinions are critical to the claims and should be obtained.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo VA examination to determine the nature and etiology of his headache disability and its relationship, if any, to his military service, or any incident thereof. Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should provide an opinion on:

Whether it is at least as likely as not (a probability of 50 percent or greater) that any headache disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Arrange for the Veteran to undergo a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus had its onset during the Veteran's active service or is otherwise causally related to his service.  

All opinions offered should be accompanied by a clear rationale consistent with the evidence of record and must discuss the Veteran's contentions regarding the in-service onset of his hearing problems and their continuity from that time to the present.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


